

ENERGY EDGE TECHNOLOGIES CORPORATION


AND


TRILLACORPE/BK LLC








SUBSIDIARY AGREEMENT AND JOINT DEVELOPMENT FOR THE OBTAINING OF PRIVATE SECTOR
WORK AND GOVERNMENT CERTIFICATIONS, DESIGNATIONS, AND OTHER AUDITABLE PLATFORMS
AND PROCEDURES IN THE UNITED STATES.




CO-OPERATING AGREEMENT




November 9, 2011
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE 1.    GENERAL


This Co-Operating Agreement(the “Agreement”) was formed as accord to the
relevant laws, rules and regulations of the state of New Jersey, in the United
States of America. Based upon principle of mutual benefits and equity, and after
pleasant negotiation, it was unanimously consent by and entered into by Energy
Edge Technologies Corporation and Trillacorpe/BK LLC for the purpose of
developing a joint venture for obtaining private sector work and government
certifications, designations, and other auditable platforms and procedures
within the United States on behalf.


ARTICLE 2.   CO-OPERATING PARTIES


The parties to this Agreement are:


A.  
Energy Edge Technologies Corporation, a New Jersey company, with offices at 1200
Route 22 East, Suite 2000, Bridgewater, NJ 08807 (“EEDG”).



B.  
Trillacorpe/BK LLC, a Michigan limited liability company, doing business as
“Trillacorpe Construction,” with offices at 30100 Telegraph Road, Suite 366,
Bingham Farms, MI 48025 (“Trillacorpe”).



For purposes of this Agreement the aforementioned parties shall herein
collectively referred to as “Parties” or individually as “Party.”


ARTICLE 3.    SUBSIDIARY


EEDG has established the subsidiary [COMPANY NAME TO BE DETERMINED], a New
Jersey company, with offices at 1200 Route 22 East, Suite 2000, Bridgewater, NJ
08807 (the “Subsidiary”). The parties shall develop, mutually the name of the
subsidiary as well as determine the vehicle’s format at a later date.


A. Ownership. The ownership of the Subsidiary by the Parties is as follows:
 
i. EEDG – 70 percent
ii.  Trillacorpe – 30 percent
(All Finder’s Fees relating to this Agreement shall be paid by EEDG)


B. Purpose. The Subsidiary has been established to: (i) attempt to get EEDG
certified for federal government work; (ii) conduct all federal government
energy efficiency work on behalf of EEDG; (iii) conduct energy work done for
customers introduced to EEDG by Trillacorpe; (iv)conduct any and all work done
with third-party suppliers of “green” power on behalf of EEDG; (v) potentially
acquire its own trading symbol; (vi) and to conduct other lawful business.


C. Independent Operation of Subsidiary.  Subject to the provisions of this
Agreement, the Subsidiary shall operate as an independent entity separate and
apart from the Parties.  The Subsidiary shall take such actions as are
consistent with the operation of an independent business, including entering
into and fully performing its own contracts.
 
 
 
 

--------------------------------------------------------------------------------

 


 
D. Compliance with Applicable Law.  The Subsidiary shall, and the Parties shall
at all times cause the Subsidiary to, conduct all of its activities in full
compliance with applicable laws and all ethics and compliance policies adopted
from time to time by the Subsidiary.


E. Management Structure. The management team, initially shall be EEDG’s
responsibility, but as the entity grows in size and with success, the parties
will develop business strategy and operations with a mutually agreeable
strategy, to be determined in the future.


ARTICLE 4.  OBJECTIVE


Trillacorpe will be initiating and conducting EEDG’s efforts to obtain
government certifications, designations, and other auditable platforms and
procedures.  Under this Agreement, Trillacorpe will use its best efforts to
position EEDG (and its Subsidiaries) to become standalone federal contractors
within six months of the date of the Agreement, and give them the ability to bid
on their own governmental work, as well as collaborate with other firms and
organizations such as Trillacorpe.


ARTICLE 5.   COMPENSATION


Compensation.  As consideration for the services rendered by Trillacorpe in
connection with the Subsidiary, Trillacorpe shall receive two (2) millions
shares of EEDG restricted common stock.
 
ARTICLE 6.    CO-OPERATING PERIOD
All Parties have an intention for a long-term co-operating relationship,
however, the initial term for the co-operation is set at 6 months (the “Term”)
to adhere to Federal guidelines. The agreement will automatically renew every 6
months thereafter in perpetuity unless terminated per Article 8 of the
agreement.


ARTICLE 7.   CHANGES
Previous mutual consent must be obtained by all Parties for changes (other than
termination) to this Agreement.


ARTICLE 8.    TERMINATION; SURVIVAL


This Agreement shall commence on the date stated on the signature page attached
hereto, and shall continue for the Term provided for under Article 7 of this
Agreement, unless earlier terminated as hereinafter provided.


This Agreement may be earlier terminated as follows:


A. Disability or Death of Party.  Any Party may terminate this Agreement on the
date that is thirty (30) consecutive days from the date that any Party is unable
to fully perform the essential duties and responsibilities hereunder, by reason
of illness, injury, death or other incapacity of such personnel, wherein the
Party has been unable to remedy such inability to deliver under this Agreement
after a fifteen (15) day written notice from the Party of such incapacity.
 
 
 
 

--------------------------------------------------------------------------------

 


 
B. Cause.  Any Party may terminate this Agreement at any time, upon notice to
the other Parties for “cause.”  For purposes of this Agreement, “cause” shall
mean:


i.  
Commission of any act of fraud, misappropriation or personal dishonesty relating
to this Agreement or the Subsidiary in any material way;

ii.  
The commission of any negligent act or omission in the performance of the duties
owed by any Party under this Agreement;

iii.  
Demonstrably willful and deliberate violation of any obligation owed by any
Party hereunder;

iv.  
Material disclosure of any confidential information, other than as required
under the performance of the Agreement; or

v.  
Abandonment of or the refusal to perform any of the duties required under this
Agreement.



C. Without Cause.  Any Party may terminate this Agreement upon not less than
thirty (30) days’ written notice to the other Parties at their sole discretion
without specifying any cause as set forth in this section.


Upon termination of this Agreement for any reason, the rights and duties of the
Parties under this Agreement shall terminate.


ARTICLE 9.  FURTHER ASSURANCES
Subject to the terms and conditions of this Agreement, each Party shall use
reasonable commercial efforts to take, or cause to be taken, all actions and to
do, or cause to be done, with in reason, all things necessary or desirable under
applicable law, to consummate or implement the Agreement. The Parties shall
execute and deliver, as appropriate or required as the case may be, to execute
and deliver, such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable to consummate or
implement this Agreement and the duties and responsibilities hereunder.


ARTICLE 10.   CERTAIN FILINGS; CONSENTS


The Parties shall cooperate with each other (a) in determining whether any
action by or in respect of, or filing with, any governmental authority is
required, or any actions, consents, approvals or waivers are required to be
obtained in respect to this Agreement and (b) subject to the terms and
conditions of this Agreement, in taking any such actions or making any such
filings, furnishing information required in connection therewith and seeking
timely to obtain any such actions, consents, approvals or waivers.


ARTICLE 11.   FORCE MAJEURE


Any delay in or failure of performance by any Party under this agreement shall
not be considered a breach of this agreement, and shall be excused provided the
Party failed to perform has notified the other Party with suitable evidence
within three (3) days from the date of such occurrence, to the extent caused by
but not limited to earthquake, flood, fire, war or any occurrence beyond the
reasonable control of such Party. All Parties shall resolve the issue by
referencing to the extent of the resultant damages.
 
 
 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 12.   JURISDICTION


The enforcement, interpretation, execution and arbitration are under the
jurisdiction of the state of New Jersey unless in conflict with Federal
Law.  Federal law supersedes New Jersey state law, and EEDG and Trillacorpe will
adhere to Federal Law at all times, notwithstanding NJ law.


ARTICLE 13.   ARBITRATION


All Parties shall resolve by pleasant discussion for any conflict arising out of
the execution of this Agreement, or for any conflict in relation to this
Agreement. If it is not resolved by pleasant discussion, any and all disputes or
controversies, whether of law or fact and of any nature whatsoever arising from
or connect to this Agreement, shall be decided by binding arbitration in
accordance with Title 9 of the United States Code and the Commercial Arbitration
Rules of the American Arbitration Association (the “Association”).  If the
Parties are unable to agree upon a single arbitrator, the arbitrator shall be a
single, independent arbitrator selected by the Association.  Arbitration shall
take place any location mutually agreeable to the Parties.  The Parties agree
that the decision of the arbitrator shall be final and binding upon the Parties
hereto and any court of competent jurisdiction may enter all persons claiming
under and through them, and judgment thereon.  The Parties to such arbitration
shall pay the fees and expenses of the arbitrator equally.


ARTICLE 14.  SUCCESSORS AND ASSIGNS


This Agreement shall be for the benefit of binding the Parties and their
assigns.  No Party shall assign, pledge, hypothecate, or transfer its interest
in this Agreement, or delegate its duties hereunder, without the express, prior
written consent of the other Parties.


ARTICLE 15.  HEADINGS


The headings in this Agreement are inserted for convenience only and shall not
be used to define, limit or describe the scope of this Agreement or any of the
obligations herein.


ARTICLE 16.   INDEMNIFICATION


Except as provided below, the Parties shall indemnify each other and their
respective parents, affiliates and subsidiaries, and each of their respective
directors, officers, agents, representatives, investors, administrators,
successors and assigns (collectively “Indemnified Parties”), and hold the
Indemnified Parties harmless from and against any and all claims, actions,
damages, consequential damages, liabilities and expenses, including without
limitation, reasonable attorneys’ fees and costs (collectively “Losses”) that
are brought or asserted against the Indemnified Parties after the date of the
Agreement under any theory of liability, and which Losses are occasioned by any
breach of this Agreement or by any act or omission in the performance of this
Agreement by the other Party or its respective parents, affiliates and
subsidiaries, and each of its respective directors, officers, agents,
representative, investors, successors, and assigns.


The Indemnified Parties agree that the indemnification and reimbursement
commitments set forth in this section of this Agreement shall apply whether or
not any Indemnified Party is a formal Party to any such lawsuit, claim, or other
proceeding, and that each of the Indemnified Parties is entitled to retain
separate legal counsel of its choice in connection with any of the matters to
which such commitments relate and that such commitments shall extend beyond the
Term of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 


ARTICLE 17.  ATTORNEY’S FEES


In the event of any court proceeding to enforce the terms hereof or of any
dispute hereunder, the prevailing Party in such proceeding and/or dispute shall
be entitled to recover its expenses associated therewith including, without
limitation, reasonable attorneys’ and paralegals’ fees and costs through and
including all trial and appellate levels and post-judgment proceedings.


ARTICLE 18.  NOTICES


Any notice required to be given or otherwise given pursuant to this Agreement
shall be in writing and shall be hand delivered, mailed by certified mail,
return receipt requested or sent by recognized overnight courier service as
follows:


If to EEDG:


Energy Edge Technologies Corporation
Attn:  Robert Holdsworth, President
1200 Route 22 East, Suite 2000
Bridgewater, NJ08807




If to Trillacorpe:


Trillacorpe/BK LLC
Attn: Frank Campanaro, CEO
30100 Telegraph Road, Suite 366
Bingham Farms, MI 48025




ARTICLE 19.  NO WAIVER


No waiver of any provision of this Agreement shall be effective unless it is in
writing, signed by the Party against whom it is asserted and any such written
waiver shall only be applicable to the specific instance to which it relates and
shall not be deemed to be a continuing or future waiver.


ARTICLE 20.  SEVERABILITY


If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.


ARTICLE 21.   FINAL AGREEMENT


This Agreement constitutes the final understanding and agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
negotiations, understandings, and agreements between the Parties, whether oral
or written.
 
 
 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 22.   NO MODIFICATION


This Agreement may not be amended or modified except by a written agreement
signed by all the Parties.


ARTICLE 23.  EXECUTION IN COUNTERPARTS


This Agreement and any amendments hereto may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.


ARTICLE 24.  AUTHORITY TO BIND


A responsible officer of each Party has read and understands the contents of
this Agreement and is empowered and duly authorized on behalf of that Party to
execute it.


[Remainder of the page left intentionally blank, signature page to follow]
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of November
____, 2011.






Energy Edge Technologies Corporation
 
 
___________________________________
Robert Holdsworth, President
Tillacorpe/BK LLC
 
 
___________________________________
Frank Campanaro, CEO
       




 
 

--------------------------------------------------------------------------------

 
